Brooke, J.
(dissenting). In approaching the discussion in this case, my Brother Stone treats the statute as remedial in character, whereas it is in fact highly penal. Section 18 of the act provides that upon conviction for a violation of any of its provisions the person so convicted may be punished by a fine of not more than $1,000, or by imprisonment for not more than two years, either or both, at the discretion of the court. We have held in a great number of - cases that penal statutes must be strictly construed; in other words, that the liberty or property of the citizen shall not be taken from him, except for the violation of a statute so plain in its provisions that “he who runs may read” — so plain that no citizen charged with its violation may with reason say, “True, I committed the *378act with the commission of which I am charged, but the legislature by the enactment in question did not intend to include me within its provisions.” Among the many cases where penal statutes have been strictly construed by this court are the following: Van Buren v. Wylie, 56 Mich. 501 (23 N. W. 195); People v. Gadway, 61 Mich. 285 (28 N. W. 101, 1 Am. St. Rep. 578) ; Crosby v. Railroad Co., 131 Mich. 288 (91 N. W. 124) ; Van Camp v. Railroad Co., 137 Mich. 467, 470 (100 N. W. 771) ; Robinson v. Harmon, 157 Mich. 272 (117 N. W. 664); Deloria v. Atkins, 158 Mich. 232 (122 N. W. 559); People v. Rice, 161 Mich. 657 (126 N. W. 981); Young v. Moore, 162 Mich. 60 (127 N. W. 29) ; People v. Blair, 183 Mich. 130 (149 N. W. 1039). See, also, 26 Am. & Eng. Enc. Law (2d Ed.), p. 658.
I have read the title and the entire act under consideration with great care, and I am convinced that it was not the legislative intent to include local-option elections within its provisions. If this is the impression created in my mind by a perusal of the title and the act, it seems entirely reasonable to believe that respondent may have honestly acted under a similar impression. No citizen should be. subjected to fine and imprisonment for the violation of a statute, the1 construction of which is open to so serious doubt as to its application as the one under consideration.
The judgment should be reversed, and the respondent discharged.
Kuhn, Ostrander, and Bird, JJ., concurred with Brooke, J.